DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and remarks filed on 10/26/2022 have been fully considered.
Claims 1-7 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 6 is/are also rejected due to said dependency.
In regard to claim 5, the claim recites “the fiber is bent in an L shape; and the fiber holder, the corner of the tip surface of which is chamfered, is configured to cover an L-shaped bent portion of the fiber and to extend to the tip of the fiber”. As recited in claim 1, “a corner of a tip surface of the fiber holder is configured to contact the head of the subject is chamfered”. The relationship between the fiber holder, the corner of the tip surface of which is chamfered, and the L-shaped bent portion of the fiber are not clearly recited. It is unclear whether the “corner of the tip surface of which is chamfered” or “the fiber holder” is configured to cover an L-shaped bent portion of the fiber and to extend to the tip of the fiber. Clarification is requested by amendments. 
In regard to claim 6, the claim recites “a probe holder attached with the plurality of measurement probes… at least from the portion corresponding to an upper surface of a probe holder…”. It is unclear whether the second appearance of “a probe holder” refers to the “probe holder” recited in line 5 or it is an additional probe holder. Clarification is requested by amendments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ninomiya et al. (USPN 8,412,298 – cited in previous action). In regard to claims 1 and 6, Ninomiya discloses a brain function measuring device (Figs. 1-11 and associated descriptions) for preschoolers (intended use which has insufficient patentable weight(s). It is noted that there is no corresponding structure(s), configuration(s), dimension(s), size(s)…etc. suitable/ configurable for preschooler being recited in the preamble or the body of the claims. The same limitation recited in the following claims are considered as intended use(s) as well), comprising: a device main body (element(s) 10, 100, signal processing portion of 243, and/ or 1000, Fig. 2 and associated descriptions); a plurality of measurement probes for preschoolers electrically connected to the device main body (elements 300/400, Figs. 1-2 and 5 and associated descriptions); and a probe holder attached with the plurality of measurement probes for preschoolers (elements 200, 310/410 and/ or 430, Figs. 1-2 and 5 and associated descriptions), the probe holder being configured to maintain a state in which the plurality of measurement probes for preschoolers are connected to a head of a subject (Figs. 1-2, 5, 9A-B and 10A-B and associated descriptions); wherein the plurality of measurement probes for preschoolers each include: a fiber configured to irradiate the head of the subject with light (element 413, Fig. 5 and associated descriptions); and a fiber holder provided on the fiber so as to cover an outer peripheral surface of a tip of the fiber (it appears that the fiber 413 is covered/ adhered with element 431 near the main projection portion 412 since same indication with tilted lines were illustrated/ utilized, Fig. 5 and associated descriptions; Col 15 lines 49-67; see the reproduced Fig. 5 below), the fiber holder being made of a metal or resin other than rubber (a flexible resin material, Col 12 lines 6-13; soft material, Col 15 lines 49-67), a tip surface of the tip of the fiber is configured to contact the head of the subject is flat (Fig. 5 and associated descriptions); a corner of a tip surface of the holder is configured to contact the head of the subject is chamfered (element 412 covered/ adhered with element 431, Fig. 5 and associated descriptions); and the fiber holder is configured to be composed of a single member that covers the outer peripheral surface of the fiber at least from the portion corresponding to an upper surface of a probe holder attached with the measurement probe to the tip surface of the tip of the fiber (element 431 is the single member that covers the fiber 413 at least from the portion corresponding to a surface, defined between elements 430 and 431, Fig. 5 and associated descriptions; It is noted that any surface of element 430 can be defined as an upper surface according to different viewing orientations, see below).
[AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    589
    514
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    589
    514
    media_image1.png
    Greyscale

In regard to claim 2, Ninomiya discloses the corner of the tip surface of the holder is configured to contact the head of the subject is R-chamfered (area near tip of the fiber/ element 412, Fig. 5 and associated descriptions).
In regard to claim 7, Ninomiya discloses a probe relay terminal provided between the plurality of measurement probes for preschoolers and the device main body (elements light emission/ receiving control portions of 243, 311 and/ or 411, Fig. 2 and associated descriptions), the probe relay terminal being connected with the plurality of measurement probes for preschoolers and the device main body (Fig. 2 and associated descriptions), the probe relay terminal being configured to transmit and receive a predetermined signal between the device main body and the plurality of measurement probes for preschoolers (Fig. 2 and associated descriptions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Udagawa et al. (JP 2015-033561 - applicant cited), and further in view of Ishizuka (JP 2008-307318 - applicant cited). In regard to claims 1 and 6, Udagawa discloses a brain function measuring device (Figs. 1-8 and associated descriptions) for preschoolers (intended use which has insufficient patentable weight(s). It is noted that there is no corresponding structure(s), configuration(s), dimension(s), size(s)…et. suitable/ configurable for preschooler being recited in the preamble or the body of the claims. The same limitation recited in the following claims are considered as intended use(s) as well), comprising: a device main body (element 14 and/ or 100, Figs. 1-2 and associated descriptions); a plurality of measurement probes for preschoolers electrically connected to the device main body (elements 11/12 and/ or 21/22, Figs. 1-2 and associated descriptions); and a probe holder attached with the plurality of measurement probes for preschoolers (elements 3, 3a and 3b, Figs. 3-7 and associated descriptions), the probe holder being configured to maintain a state in which the plurality of measurement probes for preschoolers are connected to a head of a subject (elements 3, 3a and 3b, Figs. 3-7 and associated descriptions); wherein the plurality of measurement probes for preschoolers each include: a fiber configured to irradiate the head of the subject with light (element 21, Figs. 3-4 and 6-7 and associated descriptions); and a fiber holder provided on the fiber (elements 31, 40, 41, and/ or 43, Figs. 3-4 and 6 and associated descriptions) so as to cover an outer peripheral surface of a tip of the fiber (elements 40, 41 and/ or 43, Fig. 4 and associated descriptions), the fiber holder being made of a metal or resin other than rubber (element 41 is formed from an elastically deformable resin material, [0039] and [0055] of the applicant submitted translation on 09/01/2021); a tip surface of the tip of the fiber that contacts the head of the subject is flat (element 20a, Figs. 3-4 and 6 and associated descriptions); and the fiber holder is configured to be composed of a single member that covers the outer peripheral surface of the fiber (elements 40, 41, and/ or 43, Figs. 3-4 and 6 and associated descriptions) at least from the portion corresponding to an upper surface of a probe holder attached with the measurement probe to the tip surface of the tip of the fiber (the fiber holder covers the fiber from the surface of element 3b to the tip of the fiber, Figs. 3-4 and 6 and associated descriptions; Similar to the interpretation in the 35 USC 102 section above, the surface under element 3b can be defined as an upper surface according to different viewing orientations).
Udagawa does not specifically disclose a corner of a tip surface of the holder that contacts the head of the subject is chamfered.
Ishizuka teaches a probe device of a biological light measurement device that is mounted on a subject (Figs. 1-8 and associated descriptions) comprises at least one fiber (element 4, Figs. 1 and 5 and associated descriptions) and a holder (element(s) 6 and/or 7, Figs. 1 and 5 and associated descriptions) includes a corner of a tip surface of the holder that contacts the head of the subject is chamfered (Figs. 1 and 5 and associated descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the tip of the holder’s configuration (Udagawa) with the tip of the holder’s configuration as taught by Ishizuka to yield predictable results, since both devices are fiber optical head measuring systems and one of ordinary skill in the art would have recognized that the tip of the holder’s configuration is an alternative equivalent configuration for measuring optical information of the head of the subject (see both Udagawa and Ishizuka). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.
In regard to claim 2, Udagawa as modified by Ishizuka discloses the corner of the tip surface of the holder that contacts the head of the subject is R-chamfered (referring to claims 1 and 6 in the 35 USC 103 section above). 
In regard to claim 7, Udagawa as modified by Ishizuka discloses a probe relay terminal provided between the plurality of measurement probes for preschoolers and the device main body (elements 11, 12, and/ or 13, Fig. 2 and associated descriptions of Udagawa), the probe relay terminal being connected with the plurality of measurement probes for preschoolers and the device main body (Fig. 2 and associated descriptions of Udagawa), the probe relay terminal being configured to transmit and receive a predetermined signal between the device main body and the plurality of measurement probes for preschoolers (Fig. 2 and associated descriptions of Udagawa).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the 35 USC 112 rejection (claim 5) and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest “the fiber holder is made of the metal; and the corner of the tip surface of the fiber holder made of the metal is R-chamfered”; “an urging member disposed on an outer peripheral surface of the fiber holder and configured to urge the fiber holder toward the head of the subject; and a stopper configured to restrict movement of the urging member; wherein the outer peripheral surface of the fiber holder includes a recess configured to enable the stopper to be fixed”; and “the fiber holder, the corner of the tip surface of which is chamfered, is configured to cover an L-shaped bent portion of the fiber and to extend to the tip of the fiber”, in combination with the other claimed elements/ steps.

Response to Arguments
Applicant’s arguments, see page 5 of remarks, filed on 10/26/2022, with respect to claims 1-7 and claim 6-7 have been fully considered and are persuasive.  The 35 USC 101 and 112(b) rejections of claims 1-7 and claim 6-7 have been withdrawn.
In regard to 35 USC 102 and 103 rejections, applicant alleged that Ninomiya and the combination of Udagawa and Ishizuka do not teach the amended features. In response, Ninomiya and the combination of Udagawa and Ishizuka disclose the amended features (see the rejections above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHU CHUAN LIU/Primary Examiner, Art Unit 3791